DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 9/22/2022 is acknowledged.  The traversal is on the ground(s) that the method claim recites sufficiently related features that do not cause an undue burden of search.  This is not found persuasive because the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL. 
Claim 22 is withdrawn as it depends on withdrawn claim 21. 
Response to Amendment
 The claim amendments filed 9/22/2022 have been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end of the projecting member" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores et al. (US Patent Pub. 20170232229 hereinafter “Flores” note this reference was previously cited).
Regarding Claim 11,  Flores teaches a medical intrabody fluid transfer system (300), comprising: 
an extension tube assembly (240,230) comprising: 
an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; 
an inner tube (230) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; 
a first connector (where 240 p points to in Fig 13) coupled to the first end portion of the outer support tube; and 
a second connector (160) coupled to the second end portion of the outer support tube,  wherein the inner tube extends out of the first end portion of the outer support tube into the first connector, and wherein the inner tube extends out of the second end portion of the outer support tube into the second connector ([0142]); and 
a cannula assembly (10) coupled to the extension tube assembly and that resides distal of the extension tube assembly (10 is distal to 240,230), the cannula assembly comprising: 
a tubular cannula (20) having opposing proximal and distal ends with an open axially extending lumen; 
an elongate inner tube (30) extending through the lumen of the tubular cannula with a distal end defining an exposed needle tip (30t); and 
flexible tubing coupled to the proximal end of the tubular cannula and comprising an inner tube aligned with and in fluid communication with the inner tube of the tubular cannula and the inner tube of the extension tube assembly (the portion of tubing between 60 and 40 in Fig 13 is interpreted to be the flexible tubing as described in [0010]; it is interpreted that this tubing would be in fluid communication with the cannula assembly (10) and the extension tube assembly 300).
Regarding claim 12, Flores teaches the system of Claim 11, wherein the inner tube of the extension tube assembly, the flexible tubing and the tubular cannula are formed of either fused silica glass (see [0010], [0086]).  
Regarding Claim 15, Flores teaches the system of Claim 11, wherein the inner tube of the tubular cannula is a first inner tube (30), wherein the cannula assembly further comprises a second inner tube (35) surrounding a sub-length of the first inner tube (30) and extending out of the tubular cannula (20), wherein the distal end of the tubular cannula, and the first and second inner tube define a stepped configuration with a first segment having a first outer diameter having a length that extends to the exposed needle tip ([0010], [0104]; Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US Patent Pub. 20170232229).
Regarding Claim 14, Flores teaches the system of Claim 11, wherein the first connector is configured to directly receive a dispensing end portion of a syringe [0154], and wherein the tubular cannula is rigid and comprises a ceramic material [0014]. Flores does not specify the system wherein the flexible tubing coupled to the proximal end of the tubular cannula has a length that is greater than a length of the outer support tube. However, Flores does teach[0142] that the length of outer support tube (240) may be varied.
The instant disclosure describes the parameter of the flexible tubing coupled to the proximal end of the tubular cannula having a length that is greater than a length of the outer support tube as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the flexible tubing coupled to the proximal end of the tubular cannula having a length that is greater than a length of the outer support tube are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the flexible tubing coupled to the proximal end of the tubular cannula having a length that is greater than a length of the outer support tube would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US Patent Pub. 20170232229) in view of Torchia et al. (US Patent Pub. 20040249261 hereinafter “Torchia” note this reference was previously cited).
Regarding Claim 16, Flores teaches the system of Claim 11, wherein an outer surface of the tubular cannula has a size and geometry adapted for use with a stereotactic frame ([0028]; [0146]) with a trajectory guide (250t) having a support column (260) sized and configured to releasably hold the tubular cannula so that the housing resides above the support column [0156], and wherein the inner tube extending through the tubular cannula has an inner diameter of in a range of about 100 um and about 750 um (See [0029]).
Flores does not specify that wherein the inner tube of the extension assembly, the inner tube of the flexible tubing and the inner tube extending through the tubular cannula all have an inner diameter of in a range of about 100 um and about 750 μm.
Torchia teaches [0133] a device comprising multiple tubular sections (39, 40) that are formed to be a common or constant diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner tube of the extension assembly, the inner tube of the flexible tubing of Flores such that they have an inner diameter of in a range of about 100 um and about 750 μm. Based on the teachings of Torchia, one of ordinary skill in the art would have been motived to have all the inner diameters have a common or constant diameter in order to ensure that the different tubular components remain relatively coaxial with each other (Torchia [0133]).
Regarding Claim 17, Flores teaches all elements of claim 16 as described above. Flores does not teach the system wherein the inner tube of the extension assembly, the inner tube of the flexible tubing and the inner tube extending through the tubular cannula all have an inner diameter that is the same, on average, over a respective length.
Torchia teaches [0133] a device comprising multiple tubular sections (39, 40) that are formed to be a common or constant diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension assembly of Flores such that the inner tube of the extension assembly, the inner tube of the flexible tubing and the inner tube extending through the tubular cannula all have an inner diameter that is the same, on average, over a respective length as taught by Torchia. One of ordinary skill in the art would have been motivated to do so in order to ensure that the different tubular components remain relatively coaxial with each other (Torchia [0133]).


Allowable Subject Matter
Claim 1 and 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 8-10 and 19-20 are allowed.
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed medical extension tube assembly.
The closest prior art of record is Flores et al. (US Patent Pub. 20170232229 hereinafter “Flores”).  Flores teaches (Fig 13) a medical extension tube assembly (300) for transferring fluid to or from a subject, comprising: an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; an inner tube (30, 230; [0141]) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; a first connector (240p) coupled to the first end portion of the outer support tube; and a second connector (160) coupled to the second end portion of the outer support tube, wherein the inner tube has an inner diameter in a range of about 100 um and about 750 um ([0029]), wherein the inner tube extends out of the first end portion of the outer support sleeve into the first connector, and wherein the inner tube extends out of the second end portion of the outer support sleeve into the second connector ([0142]). 
Flores does not teach or make obvious the medical extension tube assembly wherein the second connector comprises a projecting member that extends out of a primary body of the second connector, wherein the projecting member has a tapered axially extending channel, and wherein the inner tube extends through the tapered axially extending channel and terminates at the end of the projecting member in combination with the rest of the elements of the claim. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Flores to satisfy these limitations.
Regarding independent claim 2, the prior art fails to disclose singly or in combination before the effective filing date, the claimed medical extension tube assembly.
The closest prior art of record is Flores (US Patent Pub. 20170232229). Flores teaches (Fig 13) a medical extension tube assembly (300) for transferring fluid to or from a subject, comprising: an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; an inner tube (30, 230; [0141]) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; a first connector (240p) coupled to the first end portion of the outer support tube; and a second connector (160) coupled to the second end portion of the outer support tube, wherein the inner tube has an inner diameter in a range of about 100 um and about 750 um ([0029]), wherein the inner tube extends out of the first end portion of the outer support sleeve into the first connector, and wherein the inner tube extends out of the second end portion of the outer support sleeve into the second connector ([0142]). 
Flores does not teach or make obvious the medical extension tube assembly comprising solid filler material residing in the inner lumen of the outer support tube and surrounding the inner tube at the first and second end portions, wherein the solid filler material comprises a continuous or discontinuous length with a portion that resides in the first connector and a portion that resides in the second connector in combination with the rest of the elements of the claim. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Flores to satisfy these limitations.
As to clam 13, Flores teaches all elements of claim 11 as described above. Flores does not teach or make obvious the medical extension tube assembly further comprising a filter in-line with and coupled to a distal end portion of the extension tube assembly and a proximal end portion of the flexible tubing, wherein the filter comprises a distal end portion that extends into a proximal connector of the cannula assembly and a proximal end portion that extends into the second connector of the extension tube assembly in combination with the rest of the elements of claim 11. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Flores to satisfy these limitations.
As to claim 18, Flores teaches all elements of claim 11 as described above. Flores does not teach or make obvious the medical extension tube assembly wherein the filler material is provided as a continuous length or provided as discontinuous segments, wherein a portion of the filler material resides in extends a distance into the first connector and a portion of the filler material resides in the second connector in combination with the rest of the elements of claims 18 and 11. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Flores to satisfy these limitations.
Regarding independent claim 19, the prior art fails to disclose singly or in combination before the effective filing date, the claimed medical extension tube assembly.
The closest prior art of record is Flores (US Patent Pub. 20170232229). Flores teaches a medical intrabody fluid transfer system (300), comprising: an extension tube assembly (240,230) comprising: an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; an inner tube (230) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; a first connector (where 240 p points to in Fig 13) coupled to the first end portion of the outer support tube; and a second connector (160) coupled to the second end portion of the outer support tube, wherein the inner tube has an inner diameter in a range of about 100 pm and about 750 pm [0029], wherein the inner tube extends out of the first end portion of the outer support sleeve into the first connector, and wherein the inner tube extends out of the second end portion of the outer support sleeve into the second connector ([0142]); and a cannula assembly (10) coupled to the extension tube assembly, the cannula assembly comprising: a tubular cannula (20) having opposing proximal and distal ends with an open axially extending lumen; an elongate inner tube (30) extending through the lumen of the tubular cannula with a distal end defining an exposed needle tip (30t); and flexible tubing coupled to the proximal end of the tubular cannula and comprising an inner tube aligned with and in fluid communication with the inner tube of the tubular cannula and the inner tube of the extension tube assembly (the portion of tubing between 60 and 40 in Fig 13 is interpreted to be the flexible tubing as described in [0010]; it is interpreted that this tubing would be in fluid communication with the cannula assembly (10) and the extension tube assembly 300).
Flores does not teach or make obvious the medical extension tube assembly wherein the extension tube assembly further comprises a coupling tube extending a distance into the inner lumen of the outer support tube at the first end portion of the outer support tube and extending a distance out of the inner lumen and into the first connector, wherein the coupling tube is closely spaced apart from and surrounds the inner tube and has a length that is in a range of about 0.1 inches and about 1 inch; and an adapter sleeve coupled to an outer surface of the outer support tube and an outer surface of the first connector in combination with the rest of the elements of the claim. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Flores to satisfy these limitations.
Regarding independent claim 20, the prior art fails to disclose singly or in combination before the effective filing date, the claimed medical extension tube assembly.
The closest prior art of record is Flores (US Patent Pub. 20170232229). Flores teaches a medical intrabody fluid transfer system (300), comprising: an extension tube assembly (240,230) comprising: an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; an inner tube (230) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; a first connector (where 240 p points to in Fig 13) coupled to the first end portion of the outer support tube; and a second connector (160) coupled to the second end portion of the outer support tube, wherein the inner tube has an inner diameter in a range of about 100 pm and about 750 pm [0029], wherein the inner tube extends out of the first end portion of the outer support sleeve into the first connector, and wherein the inner tube extends out of the second end portion of the outer support sleeve into the second connector ([0142]); and a cannula assembly (10) coupled to the extension tube assembly, the cannula assembly comprising: a tubular cannula (20) having opposing proximal and distal ends with an open axially extending lumen; an elongate inner tube (30) extending through the lumen of the tubular cannula with a distal end defining an exposed needle tip (30t); and flexible tubing coupled to the proximal end of the tubular cannula and comprising an inner tube aligned with and in fluid communication with the inner tube of the tubular cannula and the inner tube of the extension tube assembly (the portion of tubing between 60 and 40 in Fig 13 is interpreted to be the flexible tubing as described in [0010]; it is interpreted that this tubing would be in fluid communication with the cannula assembly (10) and the extension tube assembly 300).
Flores does not teach or make obvious the medical extension tube assembly wherein the second connector has an outer wall surrounding an inner channel, wherein the inner channel has a first segment that holds the second end portion of the outer support tube, wherein the second connector comprises a projecting member that is axially aligned with and has an end that extends forward of the outer support tube and out of [[the]]a primary body of the second connector, wherein the second connector comprises an open cavity between the outer wall and the projecting member, wherein the projecting member has a tapered axially extending channel, and wherein the inner tube extends through the tapered axially extending channel and terminates at the end of the projecting member in combination with the rest of the elements of the claim. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Flores to satisfy these limitations.
 
Response to Arguments
Applicant’s arguments, see Pg. 15 line 22 – Pg. 17 line 11, filed 9/22/2022, with respect to claims 1 and 2 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of 8/4/2022 has been withdrawn. 
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
As to the arguments on Pg. 15 lines 1-21, the applicant argues that Flores does not teach the cannula assembly residing distal of the extension tube assembly. The examiner does not find this to be persuasive. In Fig 13 of Flores the cannula assembly (10) is distal to the extension tube assembly (240).  For these reasons the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783